 ST. ELIZABETH MANOR, INC. 341St. Elizabeth Manor, Inc., Employer-Petitioner and Local 50, Service Employees International Un-ion, AFLŒCIO, CLC.  Case 14ŒRMŒ700 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On June 9, 1995, the Regional Director for Region 14 issued a Decision and Direction of Election in which he found that the successor Employer-Petitioner™s voluntary recognition of the Union on January 23, 1995, does not constitute a bar to the instant petition because under ex-tant law, recognition bar applies only in initial organizing situations, and not where recognition has been accorded by a successor employer.  On June 28, 1995, the Union filed a timely request for review of the Regional Direc-tor™s decision.  The then Board majority1 granted review on August 8, 1995, to consider the appropriateness of processing the petition under Southern Moldings, Inc., 219 NLRB 119 (1975).  Having carefully reviewed the entire record in this proceeding, we find that once a suc-cessor employer™s obligation to recognize an incumbent union attaches, the union is entitled to a reasonable pe-riod of time for bargaining without challenge to its ma-jority status, and we therefore overrule Southern Mold-ings. I. FACTS The Union was certified as the exclusive bargaining representative for service and maintenance employees at the predecessor employer and represented them for at least 5 years before the Employer-Petitioner purchased the company. The Union and the predecessor were parties to a col-lective-bargaining agreement in effect from January 7, 1994, through January 7, 1997.  On December 1, 1994, the Employer-Petitioner assumed operations without hiatus and retained a majority of the predecessor™s 35 employees in the previously certified collective-bargaining unit.  The Union requested recognition on December 6, 1994.  The Employer-Petitioner granted recognition on January 23, 1995.  The parties held three bargaining sessions, on February 21, March 7, and April 13, 1995, but did not agree to a contract.  A fourth ses-sion scheduled for April 28, 1995, was canceled due to personal commitments of the Employer™s attorney. On the day the fourth session was to have been held, the Employer-Petitioner filed the instant RM petition.  The Union asserts that bargaining has continued. II. ANALYSIS Applying Board precedent under Southern Moldings, supra, the Regional Director found that the Employer-Petitioner™s voluntary recognition of the Union did not constitute a bar to the instant petition.  The Regional Di-rector rejected the Union™s contention that its recognition should bar the instant petition and provide the Union with a reasonable period of time to negotiate a contract with Employer-Petitioner, a successor employer, free from any petitions.                                                                                                                       1 Chairman Gould, Members Browning and Truesdale; Members Cohen and Stephens dissenting.  A. Development of Board Precedent In Keller Plastics Eastern, Inc., 157 NLRB 583 (1966), an unfair labor practice case, the Board held that the lawful voluntary recognition of a union based on a demonstration of majority support entitles the union to a reasonable period of time for bargaining without a chal-lenge being raised concerning the union™s continued ma-jority status, as it does in like situations involving certifi-cations, Board orders, and settlement agreements.  Sub-sequently, in Sound Contractors, 162 NLRB 364 (1966), the Board determined that a recognition bar should apply in representation cases where an employer extends rec-ognition in good faith on the basis of a previously dem-onstrated showing of majority at a time when only that union was engaged in organizing the employees.2  Thus, the Board held that no question concerning representa-tion may be raised, and petitions seeking to challenge the recognized union™s representational status are barred during a reasonable period of time following an em-ployer™s lawful recognition of a union.  In Josephine Furniture, 172 NLRB 404, 405 (1968), the Board ap-plied this principle in a case involving an employer (RM) petition. In Southern Moldings, the Board created an exception to the general principle of Sound Contractors where a successor employer accords recognition to an incumbent union.  The Board found at 219 NLRB 119 that, absent the successor™s adopting the existing contract, the union has only a rebuttable presumption of continuing majority status.  In such circumstances, the successor employer ﬁin effect stands in the shoes of its predecessor vis-à-vis the union.ﬂ  The Board reasoned that ﬁa union is not enti-tled to greater rights with respect to a successor than it had with a predecessor; and it may even have less since a successor is not required to accept a predecessor™s union contract which would, had the predecessor continued the operation, have acted in the case of the latter party as a bar.ﬂ  The Board rejected the claim that the petition was barred under the Keller Plastics rule.  219 NLRB at 119Œ120.  The Board concluded that Keller Plastics relates only to the initial organization of an employer™s employ-ees and does not apply when an alleged successor con- 2 In Smith™s Food & Drug Centers, 320 NLRB 844 (1996), the Board modified Sound Contractors to provide that recognition of one union during simultaneous organizing campaigns would bar a petition by the rival union unless it demonstrated that it had a 30-percent show-ing of interest at the time of recognition.  Chairman Gould, concurring in the result, would have imposed a recognition bar unless the rival™s petition was filed prior to recognition.  329 NLRB No. 36  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342tinues to accept an incumbent 
union as the representative 
of its employees. 
The issue of whether a successor™s recognition of an 
incumbent union constitutes a bar was not raised directly 
to the Board again until 
Landmark International Trucks
, 257 NLRB 1375 (1981).
3  At that time, the Board fo-
cused on the importance of effectuating its policiesŠ

implicitly referring to its policies of promoting stability 
in labor relations, protecting employees™ rights to choose 
their representative, and en
couraging the use of collec-
tive bargainingŠby assuring the opportunity for contin-
ued bargaining following recognition.  Moving away 
from its holding in 
Southern
 Moldings
, the Board found 
that once an employer has voluntarily recognized a ma-
jority union, the employer must afford the union a rea-
sonable time for bargaining pr
ior to withdrawal of recog-
nition or be found in violation of the Act.  The Board 

stated that it could ﬁdiscern
 no principle that would sup-
port distinguishing a succes
sor employer™s bargaining 
obligation based on voluntary recognition of a majority 
union from any other employer™s duty to bargain for a 
reasonable period.ﬂ  257 NLRB at 1375 fn. 4.   
On review, the Sixth Circuit, apparently concerned 
with the absence of supporting rationale for the Board™s 
pronouncement, reversed 
the Board™s decision.  
Land-
mark International Trucks v. NLRB
, 699 F.2d 815 
(1983).  The court distinguished between situations in-
volving certification or voluntary recognition of a union 
following an organizational drive and those in which a 
change in ownership occurred after a union has repre-
sented employees for a year 
or more.  The court found 
that in the former
 case the employees must be given an 
opportunity to determine the effectiveness of the union™s 
representation free of any atte
mpts to decertify or other-
wise change the relationship.  However, the court ration-
alized that in the latter case, although the relationship 
between employees and the employer is new, the rela-
tionship between the employees and the union is one of 
longstanding, in which the employees have had the op-
portunity to determine their union™s effectiveness.  Con-
sequently, the court concluded, the parties do not need to 
have a protected period to bargain.  Without explaining 
why, the Board accepted the co
urt™s decision and thereaf-
ter, in 
Harley-Davidson Transportation Co.,
 273 NLRB 
1531 (1985), expressly overruled its earlier decision in 
Landmark and adopted the Sixth Circuit™s holdings.
4                                                           
                                                                                             
3 Two other cases cited 
Southern Moldings.
  In 
Precision Carpet, 
Inc.
, 223 NLRB 329, 341 (1976), the issue was whether the predeces-
sor™s contract bound the successor and barred rival union petitions.  In 
B. C. Hawk Chevrolet, 226 NLRB 527, 529 (1976), the issue was 
whether, assuming arguendo the in
applicability of recognition and 
contract bar rules in successorshi
p cases where the predecessor™s con-
tract previously had expired, the presumption of ongoing majority 
status had been rebutted. 
4 Our dissenting colleagues™ asser
tion that the Supreme Court and 
several circuit courts have endorsed the conclusion reached in 
Harley-Davidson is simply incorrect.  In 
Fall River Dyeing Corp. v. NLRB,
 482 B. Application of Recognition Bar Principles 
On further reflection, we have concluded that, al-
though the basic premise the Sixth Circuit followed in 
Landmark is correctŠthat employees in an initial recog-
nition situation must be given a reasonable opportunity to 
determine the effectiveness of the union™s representation, 
free of any attempts to challenge its majority statusŠthe 
subsequent conclusion that 
employees in a successorship 
situation do not have these same concerns is faulty. 
In establishing the recognition bar doctrine, the Board 
acknowledged that the beginning of a new relationship 
between a union and an employer was a period of uncer-
tainty for the parties and for the employees.  The parties 
needed to be given the opportunity to learn how to deal 
with each other in a productive fashion and the employ-
ees needed to determine if their union could effectively 
represent them.  In order to give the parties a fair chance 
to work out this new relationship, without either precipi-
tous interference for anxious employees or attacks by 
rivals, the parties were given a reasonable period to bar-
gain during which their newly established relationship 
could not be challenged.  If that period elapsed and the 
parties had not yet reached 
agreement on a collective-
bargaining agreement, the un
ion™s majority status was 
rebuttably presumed to continue.  This rule sought to 
balance the Board™s sometimes conflicting goals of 
maintaining labor stability, and of protecting the employ-
ees™ right to choose their own representative. 
The circumstances in which the recognition bar rules 
apply are in some respects different from those of a suc-
cessorship.  As stated in 
Southern Moldings,
 a successor 
technically stands in the shoes of a predecessor with re-

spect to recognition of the incumbent union; thus, al-
though the employer is new to the bargaining relation-
ship, the union already has a collective-bargaining track 
record with the employees.  But these differences are, in 
our view, outweighed by the similarities between the two 
situations.   
In both initial r
ecognition and successorship situations, 
the employer has incurred a recognitional obligation by a 
voluntary act, either by extending recognition to a union 
after ascertaining demonstrated majority support or by 
hiring a sufficient number of a predecessor™s employees 
 U.S. 27 fn. 9 (1987), the Supreme Court simply cited 
Harley-Davidson in a footnote, in the course of noti
ng that there had been no finding that 
Fall River Dyeing entertained a good-f
aith doubt of the union™s major-
ity status.  Similarly, in all the post-
Harley Davidson circuit court cases 
cited by our dissenting colleagues, in
 which the courts referred to the 
principle that a successor employer 
can withdraw recognition at any 
time if it has a good-faith doubt of continuing majority status, the 
courts were merely reciting the state of Board law at the time.  See, 
e.g., 
NLRB v. Williams Enterprises, Inc
., 50 F.3d 1280, 1288 (4th Cir. 
1995); 
Textron, Inc. v. NLRB,
 965 F.2d 141, 148 (7th Cir. 1992); 
Coastal Derby Refining Co. v. NLRB
, 915 F.2d 1448, 1454 (10th Cir. 
1990); 
Asseo v. Centro Medico Del Turabo,
 900 F.2d 445, 452 (1st Cir. 
1990); and 
Premium Foods, Inc. v. NLRB
, 709 F.2d 623, 630 (9th Cir. 
1983).  Only the Sixth Circuit, in 
Landmark International Trucks
, su-
pra, has passed on the issue we address today. 
 ST. ELIZABETH MANOR, INC. 343to constitute a majority and thereby incurring a bargain-
ing obligation as set out in 
NLRB v. Burns Security Ser-
vices.5  In both situations, because the employer and the 
union are embarking on a new relationship, all the issues 
are likely to be open.  Thus, bargaining in both situations 
is likely to present a greater
 challenge than bargaining 
between partners in an established relationship who are 
negotiating a new contract after having lived under an 
earlier contract or contracts so
 that only selected issues are likely to be on the table. 
Moreover, as in the case of voluntary recognition fol-
lowing an initial campaign, 
parties in a successorship relationship are in a stressful transitional period.  Al-
though in many cases the employees may have had ade-
quate time to determine whether the incumbent union 
was effective in representing them in negotiations with 
the predecessor employer, they have not had the oppor-
tunity to learn if the incumbent will be effective with the 
successor.  The employees ma
y fear that the successor 
employer will not want the union or would give them a 

better deal without it.  This is particularly true if the em-
ployer has exercised its prerogative to set initial terms 
and conditions of employment that differ from those that 
employees have enjoyed pursuant to the union™s collec-
tive-bargaining relationship with the predecessor.
6  With 
mergers and acquisitions commonplace, and with publi-

cized downsizings, restructurings, and facility closings 

accompanying them, employees™ concern over the secu-
rity of their continued employment and working condi-
tions is understandably increased in the course of any 
change in ownership.  Thus, although at the time of tran-
sition there may be no indication that the employees had 
become dissatisfied with their union, anxiety about their 
status under the successor may lead to employee disaf-
fection before the union has had the opportunity to dem-
onstrate its continued effectiveness. 
Furthermore, the successor may be reluctant to commit 
itself wholeheartedly to bargain for a collective-

bargaining agreement with th
e incumbent union when at 
any time following the recognition, the union™s majority 

status may be attacked.  A reasonable period free of out-
side distractions will permit the parties to attempt to 
bring their new relationship to fruition, i.e., to engage in 
the process of collective bargaining.  Contrary to the 
suggestion of our dissenting co
lleagues, this concept of 
ﬁless than wholeheartedﬂ ba
rgaining, and the need to 
provide safeguards against it, is not foreign to our juris-

prudence; in fact, it has been
 recognized by the Supreme 
Court.  See Ray Brooks v. NLRB
, 348 U.S. 96, 100 
(1954): 
                                                          
 5 406 U.S. 272 (1972). 
6 Pursuant to 
NLRB v. Burns Security Services
, supra at 292Œ296, an 
ordinary successorŠi.e., one that doe
s not make it ﬁperfectly clearﬂ 
that it intends to retain its pred
ecessor™s employeesŠmay unilaterally 
set the initial terms and conditions of employment prior to its hiring of 
the predecessor™s employees. 
It is scarcely conducive to bargaining in good faith for 
an employer to know that, if he dillydallies or subtly 
undermines, union strength may erode and thereby re-
lieve him of his statutory duties at any time, while if he 
works conscientiously toward agreement, the rank and 
file may, at the last moment, repudiate their agent. 
See also Fall River Dyeing Corp. v. NLRB,
 482 U.S. 
27, 38 (1987) (ﬁ[the presumptions of majority support] 

remove any temptation on the part of the employer to 
avoid good-faith bargaining in the hope that, by delaying, 
it will undermine the union™s support among the employ-
eesﬂ). In 
Fall River Dyeing Corp. v. NLRB,
 supra, the Su-
preme Court recognized that presumptions of majority 
support enable a union embarking on a new bargaining 

relationship with an employer to ﬁconcentrate on obtain-
ing and fairly administering a collective-bargaining 
agreement without worrying that, unless it produces im-
mediate results, it will lose majority support and will be 
decertified.ﬂ  These presumptio
ns, the court said, further 
the ﬁoverriding policy goal of the NLRAﬂ: industrial 
peace.  Id. at 38.  In the su
ccessorship context, the Court 
further found, ﬁ[t]he rationale behind the presumptions is 
particularly pertinent.ﬂ  Id. at 39.  As the Court explained 
(id. at 39Œ40, footnotes omitted): 
During a transition between employers, a union is in a 

peculiarly vulnerable position.  It has no formal and es-
tablished bargaining relationship with the new em-
ployer, is uncertain about the new employer™s plans, 
and cannot be sure if or when the new employer must 
bargain with it.  While being concerned with the future 
of its members with the new employer, the union also 
must protect whatever rights still exist for its members 
under the collective-bargaining agreement with the 
predecessor employer.  Accordingly, during this unset-
tling transition period, the union needs the presump-
tions of majority status to which it is entitled to safe-
guard its members™ rights and to develop a relationship 

with the successor. 
The position of the employees also supports the 
application of the presumptions in the successorship 
situation.  If the employees find themselves in a new 
enterprise that substantially resembles the old, but 
without their chosen bargaining representative, they 
may well feel that their ch
oice of a union is subject 
to the vagaries of an ente
rprise™s transformation.  
This feeling is not conducive to industrial peace.  In 
addition, after being hired by a new company fol-
lowing a layoff from the old, employees initially will 
be concerned primarily with maintaining their new 
jobs.  In fact, they might be
 inclined to shun support 
for their former union, especi
ally if they believe that 
such support will jeopardize their jobs with the suc-
cessor or if they are inclined to blame the union for 
their layoff and problems associated with it.  With-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344out the presumptions of majority support and with 
the wide variety of corporate transformations possi-
ble, an employer could use a successor enterprise as 
a way of getting rid of a labor contract and of ex-
ploiting the employees™ hesitant attitude towards the 
union to eliminate its continuing presence. 
C.  Adoption of Successor Bar Rule  
Because the rationale for pr
oviding a presumption of 
majority support to a union embarking on a new relation-
ship is, for the reasons explained by the Court, ﬁparticu-

larly pertinentﬂ in successorship situations, we see no 
reason in law or logic why a bargaining representative™s 
status once the successor™s duty to recognize it attaches 
should not be given at least as much protection as is 
given to a representative™s status following the extension 
of voluntary recognition after ascertaining demonstrated 
majority support.
7 We therefore overrule 
Southern Mold-
ings
.  We hold that once a successor™s obligation to rec-
ognize an incumbent union has attached (where the suc-
cessor has not adopted the predecessor™s contract), the 
union is entitled to a reasonable period of bargaining 
without challenge to its majority status through a decerti-
fication effort, an employer petition, or a rival petition.
8  In doing so, we see no reason to distinguish between 
those situations in which the predecessor had no current 
contract with the incumbent 
at the time of the successor-
ship and one in which there was an existing contract 
which the successor chose not to assume. 
Understandably, the historical use of the term ﬁrecog-
nition barﬂ has come to mean situations arising from vol-
                                                          
                                                           
7 The primary issue decided in 
Fall River Dyeing was whether a suc-
cessor employer™s obligation to bargain with the union that had repre-
sented the predecessor™s employees wa
s limited to situations in which 
the union in question had been certif
ied only recently before the transi-
tion.  The Court agreed with the Bo
ard that the obligation was not thus 
limited.  Even if a union™s majority 
status at the time of transition is 
based on the rebuttable presumption that arises 1 year after the initial 
certification, its majority status
 and the accompanying bargaining obli-
gation will apply despite the change in employers if the work force 
includes a majority of the predecessor™s employees.  The Court™s de-
scription of the presumption as rebu
ttable was neither necessary to the 
Court™s ultimate decision nor surprising but was simply a reflection of 

Board law at the time.  The issue in
 the present case, whether the suc-
cessor™s recognition should result in an
 irrebuttable rather than a rebut-table presumption of majority status for a reasonable period of time, 

was not presented in 
Fall River Dyeing.
  Thus, neither the Board nor 
the Court had any occasion to consid
er whether the policies of the Act 
might be better effectuated by provi
ding a protected period for bargain-
ing after a 
Burns
 successor™s bargaining obligation is triggered. 
8 In the successorship situation, 
the successor employer™s obligation 
to recognize the union attaches after 
the occurrence of two events:  (1) 
a demand for recognition or bargaining by the union; and (2) the em-

ployment by the successor employer of a ﬁsubstantial and representa-
tive complementﬂ of employees, a majority of whom were employed by 
the predecessor.  See Royal Midtown Chrysler Plymouth, 
296 NLRB 
1039, 1040 (1989).  Thus, because the employer™s obligation to recog-

nize the union commences at that tim
e, as soon as those two events have occurred, the bar to the processing of a petition or to any other 
challenge to the union™s majority status begins, whether or not the 

employer has actually extended recognition to the union as of that time.  
untary recognition based on an employer™s good-faith 
acceptance of a union™s demons
trated showing of major-
ity status.  In that context, an employer™s recognition is 

voluntary since it may refuse to offer recognition and 
instead demand that an election be held.  By contrast, in 
the successorship situation, the employer™s recognition is 
voluntary only to the extent that it chooses to hire its 

predecessor™s employees represented by the incumbent 
union as the majority of its 
work force.  Once an em-
ployer has made that choice,
 the incumbent union™s ma-
jority status is presumed by operation of law.  Thus, the 

use of the term ﬁrecognition barﬂ may not be the best 
choice of term in this context.  To avoid confusion, 
henceforth we will employ the term ﬁsuccessor barﬂ to 
describe the preclusion of petitions challenging the un-
ion™s majority status for a reasonable period after a suc-
cessor employer™s obligation 
to recognize an incumbent 
union is triggered.  
Our dissenting colleagues cont
end that the adoption of 
a successor bar rule will ﬁhandcuffﬂ the employees in 
their selection of a bargaining representative if they be-

come dissatisfied with the incumbent union.  ﬁOf para-
mount importance to us,ﬂ they state, ﬁis the employees™ 
exercise of their Section 7 ri
ght to select a union repre-
sentative of their own choice or to have no union repre-
sent them at all.ﬂ  Employee freedom of choice is, of 
course, a bedrock principle of the statute.  Equally so, 
however, and wholly ignored by the dissenters, are the 
goals of ﬁpromoting sound and stableﬂ labor-
management relations (sec. 201) by ﬁencouraging the 
practice and procedure of coll
ective bargaining.ﬂ  (Sec. 
1.)
9  ﬁWhen those goals conflict, the Board™s job is to 
strike a sensible balance between them.ﬂ  
Stanley Spencer v. NLRB,
 712 F.2d 539, 566 (D.C. Cir. 1984).   
Throughout its doctrinal history, the Board has repeat-
edly balanced these sometimes competing policies.  For 
example, under the Board™s c
ontract-bar rules, where an 
employer and a union have entered into a collective-
bargaining agreement, the employees are precluded from 
selecting an alternative bargaining representative during 
its term.  An irrebuttable presumption of continuing ma-

jority status is applied during that period.
10  As with the 
 9 ﬁ[I]mportant policy considerations
 . . . underlie the National Labor 
Relations Act as a whole.  The Board™s general obligation under the 
Act is to promote two goals: (1) employees™ freedom of choice in de-
ciding whether they want to engage in collective bargaining and whom 

they wish to represent them; and (2) the maintenance of established, 
stable bargaining relationships.ﬂ 
 Stanley Spencer v. NLRB
, 712 F.2d 
539, 566 (D.C. Cir. 1984).   
10 To assure employees a free choice of representative at reasonable 
intervals, the Board has held that a contract having a fixed term of more 
than 3 years operates as a bar for as much of its term as does not exceed 
3 years.  General Cable Corp.,
 139 NLRB 1123 (1962).  A significant 
exception is made where the party cha
llenging the contract is either the 
employer or the contracting union.  
In those cases, the contract contin-
ues as a bar for its entire term.  
Montgomery Ward & Co
., 137 NLRB 
346, 348Œ349 (1962).  The Board stated that the contract-bar rules 
should not be interpreted so as to pe
rmit the contracting parties to take 
 ST. ELIZABETH MANOR, INC. 345successor bar rule we adopt today, the contract-bar rule is 
intended to afford the contracting parties and the em-
ployees a reasonable period of stability in their relation-
ship without interruption and at the same time to afford 
the employees the opportunity, at reasonable times, to 
change or eliminate their bargaining representative, if 
they so choose.  ﬁThe Board™s contract bar rule is de-
signed in recognition of the importance of preserving 
stability in collective bargaining agreements.ﬂ 
NLRB v. Circle A & W Products
, 647 F.2d 924, 926 (9th Cir. 
1981). (ﬁWhere the objectives of contract stability and 

adequate employee representation conflict, the Board 
must exercise its discretion to reach an appropriate bal-
ance, but it must give explicit recognition to both sides of 
this balance.ﬂ)
11  A similar example of the Bo
ard™s balancing of compet-
ing goals is the 1-year irrebuttable presumption of major-

ity status following a union™s certification.  Early on em-
ployers challenged the Board™
s 1-year rule, attempting to 
vindicate the rights of their employees to select a bar-

gaining representative.  They made arguments like those 
the dissenters rely on today.  In rejecting those claims, 
the Supreme Court stated: ﬁT
he underlying purpose of 
this statute is industrial p
eace.  To allow employers to 
rely on employees™ rights in refusing to bargain with the 
formally designated union is not conducive to that end, it 
is inimical to it.ﬂ  
Ray Brooks v. NLRB, 
348 U.S. 96, 103 
(1954).  
Like the contract-bar and 1-
year certification rules, the 
successor bar rule we adopt today is ﬁbased not so much 

on an absolute certainty that the union™s majority status 
will not erode . . . as on a particular policy decision.ﬂ  
Fall River Dyeing, 
supra at 38. 
 The overriding policy of the NLRA is ﬁindustrial 
peace.ﬂ  
Brooks v. NLRB, 
348 U.S. at 103.  The pre-
sumptions of majority support further this policy by 

ﬁpromot[ing] stability in collectiveŒbargaining relation-
ships, without impairing the free choice of employees.ﬂ 
. . . In essence, they enable a union to concentrate on 
obtaining and fairly administering a collective-

bargaining agreement without worrying that, unless it 
produces immediate results, it will lose majority sup-
port and will be decertified.  See 
Brooks v. NLRB, 
348 U.S. at 100. . . . The upshot of the presumptions is to 
                                                                                            
                                                           
advantage of whatever benefits may 
accrue from the contract ﬁwith the 
knowledge that they have an option 
to avoid their contractual obliga-
tions and commitments through the device of a petition to the Board for 
an election.ﬂ  Id.  Similar reasoning clearly applies here.  A successor 
employer that has decided to take 
advantage of the benefits of its 
predecessor™s trained work force shoul
d not be permitted to avoid its 
bargaining obligations through the de
vice of a petition to the Board for 
an election. 11 Like the rule we announce today, the contract-bar rule ﬁdoes not 
find its source in the express language of
 the statute, nor is it judicially 
compelled.  Rather, the Board has fo
rmulated the rule and thus has the 
principal discretion to waive or apply 
it in order to effectuate its policy underpinning.ﬂ
  NLRB v. Circle A & W Products, 
supra at 926
. permit unions to develop stable bargaining relation-
ships with employers, which will enable the unions to 
pursue the goals of their members, and this pursuit, in 
turn, will further i
ndustrial peace.  [Id
. at 38Œ39.]  Further, these presumptions of majority status ﬁaddress our 

fickle nature by . . . remov[ing] any temptation on the part 
of the employer to avoid good-faith bargaining in an effort 
to undermine union support.ﬂ  
Auciello Iron Works, Inc. v. 
NLRB, 517 U.S. 781, 786 (1996), citing 
Fall River Dyeing, 
supra at 38
.  The Court™s reasoning supports our holding 
today. 
In adopting this successor-bar rule, we have ﬁexercised 
our discretion to reach an 
appropriate balanceﬂ between 
competing policies, giving ﬁexplicit recognition to both 

sides of the balance.ﬂ 
 Circle A & W Products
, supra at 926.  We take seriously the Act™s command to respect 
the free choice of employees as well as to promote stabil-
ity in collective-bargaining relationships.  But, we reject 
the position that a successor employer may challenge the 
majority status of its empl
oyees™ designated representa-
tive once its duty to recognize that union has attached.  
ﬁThe Board is . . . entitled to suspicion when faced with 
an employer™s benevolence as its workers™ champion 
against their certified union. . . . There is nothing unrea-
sonable in giving a short leash to the employer as vindi-
cator of its employees™ organizational freedom.ﬂ  
Au-ciello Iron Works, Inc., 
supra at 790. 
In our view, the current 
Southern Moldings
 rule too 
easily abets ﬁour fickle natureﬂ and tempts reluctant suc-
cessor employers indefinitely to postpone performance of 
their statutory obligation.  Contrary to our dissenting 
colleagues™ contention, the rule we announce today is not 
intended to provide ﬁextra protection to the incumbent 
union in a successor bargaining situation.ﬂ  Rather, it is 

intended to protect the newly established bargaining rela-
tionship and the previously expressed majority choice, 
taking into account that the stresses of the organizational 
transition may have shaken some of the support the un-
ion previously enjoyed.  The rule simply gives substance 
to the principle that ﬁa barg
aining relationship once right-
fully established must be permitted to exist and function 
for a reasonable period in which it can be given a fair 
chance to succeed.ﬂ  
Franks Bros. Co. v. NLRB,
 321 U.S. 
702, 705 (1944).  ﬁA union should be given ample time 
for carrying out its mandate on behalf of its members, 
and should not be under exigent pressure to produce hot-

house results or be turned out.ﬂ  
Brooks v. NLRB, 348 
U.S. at 100. 
We believe that this successor bar better effectuates a 
successor™s legally imposed obligation to carry out the 
predecessor™s bargaining 
responsibilities than does Southern Moldings.
12  Accordingly, it better carries out 
 12 In this case, had the predecessor 
continued in operation, the em-
ployees would not have had the ability, despite any possible dissatisfac-
tion with ﬁthe union™s current officers, or the agreement the union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346ﬁthe object of the National Labor Relations Actﬂ (
Au-
ciello Iron Works, 517 U.S. at 785)
, namely ﬁindustrial 
peace and stability, fostered 
by collective bargaining agreements providing for the orderly resolution of labor 
disputes between workers and employers.ﬂ  Id
.  Contrary to the dissent™s suggestion, the successor rule 
we announce today does not wreak injustice on employ-

ees who may wish to substitute for the particular union 
some other bargaining agent or arrangement.  The rule 
extends for a ﬁreasonable period,ﬂ not in perpetuity.  It is 
intended neither to give the incumbent union an unfair 
advantage nor to fix a permanent bargaining relationship 
requiring the employer to bargain with a designated un-
ion forever, without regard to new situations that may 
develop.  After a reasonable period has elapsed, the 
Board may, in a proper proceeding and upon a proper 
showing, take steps in recognition of changed situations 
that might make appropriate changed bargaining rela-

tionships.  
Franks Bros., 
supra at 705
.    In determining whether a reasonable period has 
elapsed prior to the filing of a petition, the Board looks to 
the length of time as well as what has been accomplished 
in the bargaining.  There is no specific cutoff; each case 
is determined on its own facts.  See 
Ford Center for the 
Performing Arts
, 328 NLRB No. 1 (1999).  In this case 
the successor Employer-Petiti
oner recognized the in-
cumbent Union on January 23
, 1995.  Thereafter, the 
parties held three bargaining sessions over a 3-month 
period.  On the day a fourth session was initially sched-
uled, the Employer-Petitioner filed the instant petition.  

The Regional Director did no
t address the issue of a rea-
sonable time for bargaining, and the record does not 

show what the parties accomplished in their negotiations.  
We therefore remand this case 
to the Regional Director 
to determine whether a reasonable period for bargaining 
had elapsed at the time the petition herein was filed and 
to take further appropriate action. 
ORDER The Regional Director™s Decision and Direction of 
Election, to the extent that it is based on 
Southern Mold-
ings
, is reversed.  The case is remanded to the Regional 
Director to determine whethe
r a reasonable period for 
bargaining had elapsed at the time the instant petition 
was filed and to take further appropriate action. 
                                                                                             
                                                           
negotiated, or how it administers the contract, conducts meetings, or 
handles employee inquiriesﬂ (see dissent, 329 NLRB slip. op. at 9), to 
displace the union in favor of a new 
representative prior to the expira-tion of the collective-bargaining agreement on January 7, 1997.  The 
same would be true had the Employ
er chosen to adopt the predeces-sor™s collective-bargaining agreemen
t with the UnionŠthe employees 
would be bound to the Union that they had previously chosen to repre-
sent their interests and to negotiate a contract on their behalf, despite 
the change in management and a resulting potential change in employee 
attitudes toward the union.  MEMBERS HURTGEN AND BRAME
, dissenting. 
Today, our colleagues start b
ack down a path that pre-
viously led to a precedential d
ead end.  They revive a 
doctrine introduced by the Board in 1981,
1 explicitly 
rejected by the court 
of appeals in 1983,
2 and retracted by 
the Board in 1985.3  It is also inconsistent with a Su-
preme Court decision in 1987.
4  We decline to join our 
colleagues™ ill-advised journe
y because the doctrine they 
impose seriously infringes on employees™ Section 7 
rights to engage in or refrain from engaging in union 
activity.  
The Board has long presumed that a collective-
bargaining representative™s majority status continues in 
the absence of some contrary evidence.
5  In 
NLRB v.
 Burns Security Services 
6 the Supreme Court approved 
the Board™s extension of this presumption to a successor 

employer, so that a successor employer which hires a 
majority of its employees from an organized predecessor 
employer must recognize and 
bargain with the collective-
bargaining representative of 
the employees of the prede-
cessor employer.  Until today that presumption of union 
majority status in the su
ccessorship setting was rebut-
table, so that an employee could file a decertification 
petition or an employer could file an election petition, or, 
under proper circumstances, the employer could with-
draw recognition from the un
ion.  The Board majority 
now makes this presumption irrebuttable regardless of 
the support for the collective-
bargaining representative in 
the old unit or the wishes of the majority of the employ-

ees in the new unit. 
This new rule adopted by our colleagues has both rep-
resentation and unfair labor pr
actice facets.  In its repre-
sentation form, it holds that, until a reasonable period for 
bargaining has elapsed, the Board will not entertain an 
election petition where a successor employer recognizes 
the incumbent union but does not adopt an existing con-
tract.  This conflicts with our decision in 
Southern Mold-
ings, Inc.
,7 which held otherwise, and which our col-
leagues would overrule.  They call this doctrine a ﬁsuc-
cessor bar,ﬂ to distinguish it from the Board™s traditional 
ﬁrecognition bar.ﬂ
8  In its unfair labor practice form, the ﬁsuccessor barﬂ 
rule establishes a presump
tion which forbids the succes-
sor employer from withdrawing recognition, regardless 
 1 Landmark International Trucks
, 257 NLRB 1375 (1981).  
2 Landmark International Trucks v. NLRB
, 699 F.2d 815 (6th Cir. 
1983). 
3 Harley-Davidson Transportation Co.,
 273 NLRB 1531 (1985). 
4 Fall River Dyeing Corp. v. NLRB
, 482 U.S. 27, 41 fn. 8 (1987). 
5 See Terrell Machine Co.,
 173 NLRB 1480, 1480Œ1481 (1969), 
enfd. 427 F.2d 1088 (4th Cir. 1970); 
Bartenders Assn. of Pocatello, 213 
NLRB 651 (1974). 
6 406 U.S. 272 (1972). 
7 219 NLRB 119 (1975). 
8 Under the recognition bar rule, when an employer voluntarily and 
lawfully recognizes a union in an in
itial organizing context, an election 
petition may not be filed for a ﬁreasonable period of time.ﬂ  See 
Sound 
Contractors Assn., 
162 NLRB 364 (1966). 
 ST. ELIZABETH MANOR, INC. 347of the facts.  Thus, the majority impliedly, but necessar-
ily, reverses 
Harley-Davidson Transportation Co.
,9 which held that a successor employer, unlike an em-

ployer which voluntarily recognizes a majority represen-

tative in an initial organizing context, may, without bar-
gaining for a reasonable period of time, withdraw recog-
nition from an incumbent uni
on if it ﬁcan show that the 
union had in fact lost its majority status at the time of the 
refusal to bargain or that the refusal to bargain was 
grounded on a good-faith doubt based on objective fac-
tors that the union continued to command majority sup-
port.ﬂ  Id.   
Unlike our colleagues, we do not believe that an oth-
erwise timely petition challenging the majority status of 
an incumbent union following its recognition by a suc-

cessor employer should be barred, nor do we think such 
an employer should be precluded from withdrawing rec-
ognition before a contract is agreed upon, if based on the 
traditional test for withdrawal, it appears that a majority 
of the successor™s employee complement no longer sup-
port the incumbent union.  Of paramount importance to 
us is the employees™ exercise of their Section 7 right to 
select a union representative 
of their own choice or to 
have no union represent them at all.  Imposition of a 
ﬁsuccessor barﬂ defeats this goal and runs counter to the 
purposes and policies of the Act. 
I. The relevant facts of the in
stant case were stipulated 
by the parties.  For several 
years prior to December 1994, 
Local 50, Service Employees International Union, AFLŒ
CIO, CLC, represented the 
service and maintenance em-
ployees of a nursing home operated by Windemere 
Manor, Inc., in Florissant, Missouri.  Windemere and the 
Union had a 3-year collectiv
e-bargaining agreement, 
effective January 7, 1994, through January 7, 1997.  On 
December 1, 1994, the Employer
 purchased the assets of 
Windemere, took over the nursing home operations 

without a hiatus, and retained
 a majority of Windemere™s 
employees. 
By letter dated December 6, 1994, the Union requested 
recognition based on its status as the certified bargaining 
representative of the former Windemere employees now 
working for the Employer.  On January 23, 1995, the 
Employer, as a successor em
ployer, recognized the Un-
ion as the exclusive bargaining representative of its ser-
vice and maintenance employees.  Rather than assume 
the contract between Windemere and the Union, the Em-
ployer instead began negotiations with the Union for a 
new contract.10  To this end, the parties held three bar-
                                                          
                                                           
9 Supra at fn. 3. 
10 As observed by the Court in 
Fall River Dyeing Corp., 
supra at 40, 
NLRB v. Burns Security Services
, supra, held that ﬁalthough the succes-
sor has an obligation to bargain with the union, it ‚is ordinarily free to 
set initial terms on which it will hire the employees of a predecessor,™ 
and it is not bound by the substantive provisions of the predecessor™s 
collective-bargaining agreement.ﬂ  [Citations omitted.] 
gaining sessions and on April 28, 1995, the Employer 
filed an RM petition.  No 
contract had been reached. 
Relying on 
Southern Moldings
, the Regional Director 
found no merit in the Union™s contention that the petition 
should be barred
.  The Region conducted a secret-ballot 
election on July 7, 1995, and impounded the ballots.  The 

Union filed a timely request for review and seeks, inter 
alia, the reconsideration of the 
Southern Moldings
 policy. 
II. In the successorship cases prior to 
Burns Security Ser-
vices, the Board consistently held that the successor em-
ployers had the duty of barg
aining with their predeces-
sors™ unions if the successors decided to maintain gener-

ally the same business and to hire a majority of their em-
ployees from the predecessors.
11  In 
Southern Moldings
, supra, the unanimous panel of former Board Members 
Murphy, Fanning, and Penello declined to impose a rec-
ognition bar
12 on a successor and held that a successor 
employer™s recognition of an incumbent union, in the 
absence of an effective contract between them, does not 
bar a decertification petition seeking an election among 
the employees of the successo
r employer.  In reaching 
this conclusion, the Board held that ﬁthe successor in 
effect stands in the shoes of its predecessor vis-a-vis the 

Union (sans an existing contract),ﬂ and the union is not 
entitled to greater rights than 
it had with the predecessor.  
219 NLRB 119.  Indeed, the Board determined, ﬁit may 
even have less [rights] since a successor is not required 
to accept a predecessor™s union co
ntract.ﬂ  Id.  The Board 
expressly rejected the appication of 
Keller Plastics East-
ern13 to the successorship setting.  It held that although 
Keller required a reasonable period for bargaining be-
tween a union and an employer that voluntarily recog-

nized it, ﬁ[t]hat rule relates to the initial organization of 
an employer™s employees and does not apply where, as 
here, an alleged successor-employer has continued to 
accept an incumbent union as 
the representative of its 
employees.ﬂ  Id. at 120. 
Six years later in 
Landmark International Trucks, 
257 
NLRB 1375 (1981), a different three-member Board 
panel disregarded the precedent in 
Southern Moldings
 when it found that the resp
ondent successor employer 
unlawfully withdrew recognition and refused to bargain 
approximately 3 weeks after having voluntarily recog-
nized the incumbent union.
14  ﬁThe Board appear[ed] to 
have held in [
Landmark] that regardless of how long the 
union has been certified, a successor which ‚voluntarily™ 

recognizes the union may not withdraw recognition for a 
reasonable time, regardless of the fact that it may have 
 11 See cases cited in 
Burns
, 406 U.S. at 284. 
12 Supra at fn. 8. 
13 157 NLRB 583 (1966). 
14 Indeed, there is no indication in the judge™s or Board™s 
Landmark
 decisions that Southern Moldings
, or the principle it established, was considered.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348reasonable, good faith doubts about the continuing ma-
jority status of the union.ﬂ
15 The United States Court of Appeals for the Sixth Cir-
cuit denied enforcement of the Board™s ill-founded deci-
sion in 
Landmark
.16  The court initially pointed out that 
the Board™s case support for its 
Landmark decision was 
misplaced because 
 The cases cited by the Board were ones where a union 
was recently recognized by
 a settlement agreement on 
the basis of a card majority.  Under these circumstances 
this court has held that an employer must bargain for a 
reasonable time without regard to the union™s majority 
status. . . . Such cases involve truly voluntary recogni-
tion during an organizing campaign, and have no appli-

cation to cases where a successor employer is required 
by law to recognize a union with which its predecessor 
had a collective bargaining agreement.
17   
 The court observed that ﬁ[t]here is no reason to treat a 
change in ownership of the employer as the equivalent of a 
certification or voluntary recognition of a union following 
an organization drive. . . .  While the relationship between 
employees and employer is a new one, the relationship be-
tween employees and union is one of long standing.ﬂ
18  The 
court concluded that recognition by a successor employer 

ﬁcarries with it no irrebuttable presumption of continued 

majority statusﬂ of the incumbent union for any period of 
time, reasonable or not.
19   
In Harley-Davidson,
20 the Board returned to its earlier 
rule that when a successor employer recognizes an in-cumbent union that has been certified for a year or more, 
the union enjoys a rebuttable presumption of majority 
status only.21  The Board retracted the approach taken in 
its Landmark decision and explicitly endorsed the Sixth 
Circuit™s reasons for denying 
enforcement of that deci-
sion.  The Board agreed with 
the court that there was no 
reason to treat a change of ownership as equivalent to 
voluntary recognition following an organizing drive.
22  Indeed, the Board expressly adopted the key distinction 

recognized by the court between initial recognition and 
                                                          
                                                           
15 Landmark International Trucks
, supra at 818. 
16 Id. 
17 Id. 
18 Id. 
19 Id. 
20 Supra at fn. 3. 
21 Indeed, prior to 
Harley-Davidson, courts frequently stated that 
successor employers did not have to 
bargain if they entertained a good-
faith doubt of the unions™ majority stat
us, or if such majority status had 
been lost.  See, e.g., 
Nazareth Regional High School v. NLRB
, 549 F.2d 
873, 879 (2d Cir. 1977); 
Pick-Mt. Laurel Corp. v. NLRB, 625 F.2d 476, 
481 (3d Cir. 1980); 
NLRB v. Valleydale Packers, Inc.
, 402 F.2d 768, 
769 (5th Cir. 1968), cert. denied 396 U.S. 825 (1969); 
NLRB v. Wayne 
Convalescent Center,
 465 F.2d 1039, 1043 (6th Cir. 1972); and 
Zim™s 
Foodliner v. NLRB, 495 F.2d 1131, 1139 (7th Cir. 1974), cert. denied 
419 U.S. 838 (1974).  (ﬁThe rebuttable presumption does not prevent 
the employer from petitioning th
e Board for a new election.ﬂ) 
22 273 NLRB at 1532. 
successorship situations.  Whereas
 the former is a volun-
tary act, the Board found th
at ﬁa successor employer™s 
obligation to bargain with th
e representative of its prede-
cessor™s employees arises by operation of law and cannot 
be truly voluntary.ﬂ 
23 Until today, the Board had not veered from its position 
taken 14 years ago in 
Harley-Davidson.
  Nor have the 
courts challenged th
e soundness of that Board decision.  
Rather, the Supreme Court and the Fourth, Sixth, and 
Seventh Circuits have each cited the 
Harley-Davidson
 decision, with approval.24 III. 
Our colleagues reject, in part, 
Harley-Davidson
 and assert several reasons for overturning 
Southern Moldings
 and for instituting a new ﬁsuccessor barﬂ rule to provide 

extra protection to the incu
mbent union in a successor 
bargaining situation.  They contend that the parties in a 
successor bargaining situatio
n will likely be faced with 
the prospect of having to resolve many open issues and 
that such challenges equal or exceed those encountered 
by the employer and the union in an initial voluntary 
recognition situation where th
e Board imposes a recogni-
tion bar.
. Our colleagues also assert that the unit employ-
ees must have a protected period to determine the effec-

tiveness of the incumbent union™s representation because 
the change in the identity of the employer generates a 
stressful transition period that may itself promote em-
ployee disaffection with the union.  They further suggest 
that if such protection is not
 provided, then the successor 
employer ﬁmay be reluctant 
to commit itself wholeheart-
edly to bargainﬂ with the incumbent union if the union™s 

majority status can be questioned early in the negotiation 
process.  Finally, our colleagues attempt to use certain 
portions of the Supreme Court™s decision in 
Fall River 
Dyeing Corp. v. NLRB
, supra, to support their abandon-
ment of the 
Southern Moldings
 policy.  None of these 
arguments justifies extending the recognition bar rule to 
 23 Id.  We disagree with the majo
rity™s statement that the Board 
merely accepted the Sixth Circuit™s 
Landmark decision without expla-
nation.  On the contrary, the Board made clear in 
Harley-Davidson that 
it was reaffirming the pre-
Landmark principle that successors were free 
to withdraw recognition at any ti
me following recognition where they 
could show actual loss of majority support or a good-faith doubt of 
continued majority status.  
Barrington Plaza & Tragniew
, 185 NLRB 
962, 963 (1970), enf. denied on other grounds sub nom. 
NLRB v. Trag-
niew, 470 F.2d 669 (9th Cir. 1972).
  24 See, e.g., 
Fall River Dyeing Corp. v. NLRB
, supra at 41 fn. 8; 
NLRB v. Williams Enterprises, Inc.,
 50 F.3d 1280, 1288 (4th Cir. 
1995); 
Briggs Plumbingware, Inc. v. NLRB
, 877 F.2d 1282, 1288 (6th 
Cir. 1989); and 
Textron, Inc. v. NLRB
, 965 F.2d 141, 148 (7th Cir. 
1992).  
Similarly, following 
Harley-Davidson and the Sixth Circuit™s 
Land-mark decision, other courts of appeal
 have applied the principle that 
successor employers can withdraw recognition from the predecessor™s 
union upon evidence of loss of majority support or a good-faith doubt.  
See, e.g., 
Asseo v. Centro Medico Del Turabo,
 900 F.2d 445, 452 (1st 
Cir. 1990); 
Premium
 Foods, Inc. v. NLRB,
 709 F.2d 623, 630 (9th Cir. 
1983); and 
Coastal Derby Refining Co. v. NLRB
, 915 F.2d 1448, 1454 
(10th Cir. 1990).  
 ST. ELIZABETH MANOR, INC. 349the successor employer and denying the employees their 
Section 7 right to change 
or reject their collective-
bargaining representative.  
IV. We do not disagree that contract issues in the initial 
voluntary recognition and succe
ssorship situations may 
be similar in some respects.  There is an important dif-
ference, however.  In the initial voluntary recognition 
situation, the union must develop two sets of working 
relationships with the employer and the unit employees.  
By contrast, while the incumbent union has previously 
represented a majority of th
e employees and while it may 
not necessarily be familiar with the new employer, its 

overall knowledge of the operations and the specific fa-
cility may exceed that of th
e new owners.  Thus, it can 
build rapidly on its past experience in handling work-
place issues that particularly concern these unit employ-
ees.  The incumbent union thus has a track record famil-
iar to the unit employees.  In short, our colleagues want 
to protect the incumbent from the desires of those indi-
viduals who have firsthand knowledge of, and experience 
with, the union™s ability, attentiveness, and performance. 
Collective bargaining, however, should flow from em-
ployee choice and not drive it, and to impose this new 

irrebuttable presumption expressly trumps employee 
choice. For example, the employees may dislike the union™s 
current officers or the agre
ement the union negotiated, or 

how it administers the contr
act, conducts meetings, or handle employee inquiries; or they may consider the dues 
level excessive.  Under our colleagues™ ﬁsuccessor barﬂ 
rule, unit employees must stay with the incumbent union 
even if they prefer to use 
another labor organization to 
deal with this successor empl
oyer.  Indeed, the ﬁsucces-
sor barﬂ rule handcuffs the employees in their selection 
of a bargaining representative 
and may serve to protect a 
union in a successorship situation from a fully informed 
decertification petition.  The majority decision is best 
described by Judge Sentelle as the ﬁbelief that those of 
the working class cannot be trusted to reject deceit on 
their own, and that, therefore, their benevolent big 
brother must watch after them.ﬂ
25  Thus, because the 
employees might be mistaken, the majority would de-
prive them of their Section 7 freedom of choice and re-

gardless of whether their dissatisfaction turns on the 
identity of the employer
26 or the performance of the col-
lective-bargaining representative.
27                                                           
                                                                                             
25 Extel/Atmos, Inc. v. NLRB
, 147 F.3d 972, 979 (D.C. Cir. 1998) 
(Sentelle, J., concurring). 
26 Employees™ choice of a union representative often may be strongly 
influenced by their perception of the employer.  A change of owner-
ship, accordingly, may alter employee 
sentiments with respect to repre-
sentation.  However, if the succe
ssor employer were legally obligated 
to bargain with the predecessor™s union for a reasonable period of time, 
ﬁthe union would be installed in 
a virtually unassailable position in a 
period in which there is some reason to doubt continued majority sup-
Our colleagues also fear that the successor employer 
will bargain ﬁless than wholeheartedlyﬂ unless the Board 
imposes a recognition bar in th
e successorship situation.  
To this we have three responses.  First, our colleagues 
assume that only the employer and never the employees 
want a collective-bargaining representative change.  Sec-
ond, ﬁless than wholeheartedﬂ bargaining is a concept 

without foundation under the Act.  Either bargaining is in 
good faith or it is not.  Finally, they assume that the Gen-
eral Counsel and the Board would be powerless if the 
employer did not bargain in good faith.  An employer 
with a bargaining obligation,
 successor or not, by law 
must bargain to impasse with the union in good faith to 

reach agreement under Sectio
n 8(d) and Section 8(a)(5) 
of the Act.
28  Bargaining cannot be cut off at the succes-
sor™s whim but only when the successor can show by 

objective considerations that the incumbent union no 
longer represents a majority, or that it has a good-faith 
doubt based on objective factors concerning the union™s 
majority status.
29  With their ﬁsuccessor barﬂ rule, our 
colleagues want to go beyond this basic protection 
against bad-faith bargaining and give the incumbent un-
ion an unfair advantage.  We decline to do so.  The in-
cumbent union already possesse
s a full arsenal of eco-
nomic and legal weapons to change the employer™s mind 
if it becomes reluctant to bargain. 
Our colleagues additionally rely on 
Fall River Dyeing 
Corp. v. NLRB
, supra, where the Supreme Court held 
that a successor employer is 
obligated to recognize an incumbent union based on a presumption of majority 
status flowing from its prior representation of the unit 
employees while working for the predecessor employer.  
They contend that the Court™s description of the pre-
sumption as rebuttable was neither necessary to the 
 port.ﬂ  Note, The Bargaining Obligation of Successor Employers
, 88 
Harv. L. Rev. 759, 764 (1975).   
27 Also, if the successor and the 
incumbent union execute a collec-
tive-bargaining agreement, it could postpone the exercise of the em-
ployees™ free choice for an additional 3 years under the Board™s con-
tract-bar rule.  
General Cable Corp., 
139 NLRB 1123 (1962). 
28 See, e.g., 
NLRB v. Borg-Warner Corp
., 356 U.S. 342, 349 (1958).  
(ﬁRead together, these provisions establish the obligation of the em-
ployer and the representative of its 
employees to bargain . . . with re-
spect to ‚wages, hours, and othe
r terms and conditions of employ-
ment.™ﬂ) 
29 See Fall River
, supra at 37Œ38, 41 fn. 8; 
Williams Enterprises, 
Inc.,
 supra at 1288; and 
Harley-Davidson
, supra.  
Here, the Employer apparently 
had unchallenged evidence in sup-
port of its RM petition.  The Union 
did not file unfair labor practice 
charges alleging misconduct that woul
d justify blocking or dismissing 
the petition.  Consequently, we can accept the petition in this case as 
the result of an uncoerced expression 
on the part of the employees that 
they wished to exercise their Sec. 7 rights to change or reject the in-
cumbent union.  Under the Board™s 
U.S. Gypsum
 rule, when an em-
ployer petitions the Board for an election as a means of questioning the 
continued majority status of a pr
eviously certified incumbent union, it 
must show the union™s claim for c
ontinued recognition and ﬁmust dem-

onstrate by objective considerations that it has some reasonable 
grounds for believing that the union has lost its majority status since its 
certification.ﬂ  
U.S. Gypsum
 Co., 157 NLRB 652, 656 (1966).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350Court™s ultimate decision nor surprising but was simply a 
reflection of the Board law at the time.  They point out 
that the issue in the presen
t case, whether the incumbent 
union™s recognition should result in an irrebuttable rather 
than a rebuttable presumption of majority status for a 
reasonable period of time following recognition by the 
successor employer, wa
s not presented in 
Fall River.
  The Court™s focus in 
Fall River
 was on whether a suc-
cessor employer should be 
obligated to recognize and 
bargain with an incumbent union that had only a pre-

sumption of majority support, or whether such obligation 
should be limited to situations where the union had re-
cently been certified.  While it explicitly said nothing 
about how long recognition would last and under what 
conditions, the Court expresse
d concern about subjecting 
employers to such a bargaining obligation and whether 
the presumption of majority status would impair em-
ployee free choice.
30  In deciding to require a successor 
employer to recognize and 
bargain with the incumbent 
union, the fact that the employer could remove the obli-

gation by showing that the union no longer represented 
an employee majority was an 
important factor considered 
by the Court.  Indeed, the Court, citing with approval the 
Board™s decision in 
Harley-Davidson
,31 observed that If, during negotiations, a successor questions a union™s 
continuing majority status, the successor ﬁmay lawfully 
withdraw from negotiation 
at any time
 following rec-
ognition if it can show that the union had in fact lost its 
majority status at the time of the refusal to bargain or 
that the refusal to bargain was grounded on a good-
faith doubt based on objective factors that the union 
continued to command majority support.ﬂ  [Emphasis 
added.] 482 U.S. at 41 fn. 8. 
                                                          
 on Fall River
.                                                             
30 Fall River Dyeing Corp. v. NLRB, 
supra at 38Œ41. 
31 Our colleagues dispute that the Supreme Court in 
Fall River
 en-dorsed the Board™s decision in 
Harley-Davidson
.  But, we note that the 
classic treatise on the National Labor
 Relations Act explicitly inter-
preted the Court™s decision in 
Fall River
 as having ﬁendorsed the 
Harley-Davidson ruling.ﬂ  See I Patrick Hardin, 
The Developing Labor 
Law, 792 (3d. ed. 1992). 
The Court further emphasized the rebuttable nature of 
the presumption of majority status in the successorship 
situation by highlighting that the successor ﬁemployer, 
unsure of a union™s continued majority support, may 
petition the Board for another election,ﬂ citing the 
Court™s decision in 
NLRB v. Financial
 Institutio
n Employees.32  Id.  Thus, we find no support for our 
colleagues™ ﬁsuccessor barﬂ rule based 
Finally, the majority argues that extant Board law 
should be reversed and court law disregarded to require 
successor bargaining ﬁfor a reasonable period,ﬂ on the 
theory that, had the predeces
sor employer still been in 
operation, it would have been required to comply with 
the 1994Œ1997 contract.  We find no merit in this argu-
ment.  Under law, successors 
(except in limited circum-
stances not applicable here) have no legal obligation to 
assume the collective-bargai
ning agreements between the 
union and predecessor employer. 
 Therefore, it is faulty 
reasoning to impose a heightened bargaining obligation 

on a successor premised on a legal obligation it clearly 
does not have. 
Further, the rule announce
d by the majority places 
even greater restrictions on employees and the successor 

employers.  Thus, in successorship situations where there 
is no contract in effect at the time that the successor as-
sumes the predecessor™s operation, our colleagues would 
reject any question concerning representation and obli-
gate the successor to bargain 
with the union for a reason-
able period of time, regardless of employee wishes.  This 

is a particularly anomalous result given that the same 
employees could file a decertification petition and the 
predecessor would be free to file an RM petition or with-
draw recognition.  
For all these reasons, we would continue to follow 
Southern Moldings
 and 
Harley-Davidson 
and would di-
rect the opening and the counting of the impounded elec-
tion ballots. 
 32 475 U.S. 192, 198 (1986). 
 